DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On claim 14, line 12 add “based on” after the second “0%”.
Remarks: note that the above changes were made to correct an obvious typographical error.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claims 1-10 were previously indicated to be allowable.
Claim 11 is allowable over the prior art of record, because the prior art of record does not disclose a power control method, comprising: in a first power control apparatus: controlling power interchange via a direct current (DC) to DC converter connected to a DC bus line with a second power control apparatus through the DC bus line; controlling a control mode including a first mode for controlling a voltage of the DC 
Claim 12 is allowable over the prior art of record, because the prior art of record does not disclose a power control method, comprising: controlling power interchange via a direct current (DC) to DC converter connected to a DC bus line with a second power control apparatus through the DC bus line; controlling a control mode including a first mode for controlling a voltage of the DC bus line, a second mode for controlling a current flowing through the DC bus line, and a third mode for stopping the power interchange; and controlling a droop rate of the DC to DC converter to be set to a value other than 0% and then switch to 0% based on a shift of the control mode from one of the second mode or the third mode to the first mode.
Claim 13 is allowable over the prior art of record, because the prior art of record does not disclose a non-transitory computer-readable medium having stored thereon, computer-executable instructions, which when executed by a first power control apparatus, cause the first power control apparatus to execute operations, the operations comprising: controlling power interchange via a direct current (DC) to DC converter connected to a DC bus line with a second power control apparatus through the DC bus line; controlling a control mode including a first mode for controlling a voltage of the DC bus line, a second mode for controlling a current flowing through the DC bus line, and a third mode for stopping the power interchange; and controlling a droop rate of the DC to 
Claim 14 is allowable over the prior art of record, because the prior art of record does not disclose a non-transitory computer-readable medium having stored thereon, computer-executable instructions, which when executed by a first power control apparatus, cause the first power control apparatus to execute operations, the operations comprising controlling power interchange via a direct current (DC) to DC converter connected to a DC bus line with a second power control apparatus through the DC bus line; controlling a control mode including a first mode for controlling a voltage of the DC bus line, a second mode for controlling a current flowing through the DC bus line, and a third mode for stopping the power interchange; and controlling a droop rate of the DC to DC converter to be set to a value other than 0% and then switch to 0% based on a shift of the control mode is shifted from one of the second mode or the third mode to the first mode

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836